EXHIBIT 10.10.2     Second Amendment to Hubbell Incorporated Grantor Trust
For Non-Employee Director Plans Trust Agreement



THIS AMENDMENT, (“Amendment”) made this 11th day of May, 2012, is between
HUBBELL INCORPORATED (the “Company”) and THE BANK OF NEW YORK MELLON, formerly
known as The Bank of New York (“Trustee”).

WITNESSETH:

WHEREAS, the Company currently maintains and sponsors plans for the purpose of
providing deferred compensation for non-employee directors (“Plans”); and

WHEREAS, the Company and The Bank of New York have entered into a trust
agreement dated March 14, 2005, (the “Agreement”) pursuant to which a trust was
established to provide for the payment of benefits under the Plans, which
Agreement was subsequently amended by the First Amendment, effective
January 1, 2005; and

WHEREAS, The Bank of New York changed its name to The Bank of New York Mellon;
and

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
hereinafter set forth.

NOW, THEREFORE, the parties hereto, each intending to be legally bound, do
hereby amend the Agreement as follows:

1.

Except as otherwise provided herein, all capitalized terms shall have the
meaning ascribed to them in the Agreement.

2.

Article 5 of the Agreement is hereby amended to add the following new language
as Section 5.13:

“5.13 Successors and Assigns. Neither party to this Agreement may assign this
Agreement without the prior written consent of the other party, except that (i)
the Trustee may assign this Agreement to any Affiliate of the Trustee, and (ii)
any entity, that shall by merger, consolidation, purchase, or otherwise, succeed
to substantially all the trust business of the Trustee shall, upon such
succession and without any appointment or other action by the Company, be and
become successor trustee hereunder. The Trustee agrees to provide notice of such
successor trustee to the Company. Any assignment in violation of this provision
shall be voidable at the option of the non-assigning party. This Agreement shall
be binding upon, and inure to the benefit of, the Company and the Trustee and
their respective successors and permitted assigns.”

3.

Each of the parties represents and warrants to the others that it has full
authority to enter into this Second Amendment upon the terms and conditions
hereof and that the individual executing this Second Amendment on its behalf has
the requisite authority to bind the respective parties to this Second Amendment.

4.

As amended hereby, the Agreement remains in full force and effect, and all
references in the Agreement to “this Agreement” shall be deemed to be references
to the Agreement, as amended hereby.

IN WITNESS WHEREOF, the parties hereto, by their duly authorized officers or
signers, have executed this Second Amendment as of the day and year first
written above.

Authorized Signer of:

 

Authorized Officer of:

HUBBELL INCORPORATED

 

THE BANK OF NEW YORK MELLON

By: /s/ Richard W. Davies

 

By: /s/ Peter H. Roberge

Richard W. Davies

 

Peter H. Roberge

Vice President, General Counsel

 

Vice President

